DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
Claim 1 recites an immunosuppressant and a corticosteroid. As best understood by the examiner, a corticosteroid is a type of immunosuppressant. However, for the purposes of examination under prior art, the examiner will examine claim 1 as if it requires a corticosteroid and an immunosuppressant that is a different compound than the corticosteroid, thereby requiring two separate ingredients.
As to claim 39, the term “rapalog” is understood to refer to a rapamycin analog. The scope of the term “rapalog” is understood to include rapamycin itself.


Claim Objections – Improper Multiple Dependent Claims
Claims 51-52 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claims reference different features from more than one set of claims.  See MPEP § 608.01(n), specifically 608.01(n)(B)(3).  Accordingly, the claims 51-52 have not been further treated on the merits.


Claim Objections
Claim 42 is objected to because of the following informalities:  In claim 42, end of second line and beginning of third line, the word “transfer” is improperly repeated.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2 contains the trademark/trade name “ethamethasoneb”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe betamethasone (which is already recited elsewhere in claim 2 under the alternate spelling “bethamethasone”) and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 38-40, 42-50, 53, and 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto (US 2016/0067228 A1).
Kishimoto is drawn to administering viral transfer vectors along with immunosuppressants, as of Kishimoto, abstract. Kishimoto teaches a viral vector (adeno-associated virus) comprising green fluorescent protein along with an immunosuppressant encapsulated in a nanocarrier, as of Kishimoto, page 34, Example 11, starting at paragraph 0329. In one embodiment, the immunosuppressant encapsulated in a nanocarrier may be rapamycin, which may either be conjugated to the nanocarrier as of Kishimoto, page 31, Example 1, paragraph 0296, or encapsulated in the nanocarrier, as of Kishimoto, page 35, Example 12 and also paragraph 0331.


    PNG
    media_image1.png
    389
    398
    media_image1.png
    Greyscale

As to claim 1, the claim requires that the corticosteroid is not coupled to a nanocarrier. Kishimoto teaches the following in paragraph 0207, reproduced below with underlining by the examiner.

    PNG
    media_image2.png
    185
    399
    media_image2.png
    Greyscale

In the above-reproduced text, it appears that coupling of the nanoparticle to the immunosuppressant is optional. A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. See MPEP 2123(I), second paragraph in section. MPEP 2144.04(V)(C), regarding making items separable, may also be relevant here.
As to claim 1, the prior discloses compositions comprising the required ingredients, but not in the same embodiment. Together these would provide a composition as claimed instantly. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely 
As to claim 1, the compositions exemplified by Kishimoto appear to comprise only one immunosuppressant, whereas the claimed composition is understood to require two different immunosuppressants; namely, the corticosteroid and the other immunosuppressant. This difference is insufficient to overcome the prima facie case of obviousness. Combining prior art elements (e.g. rapamycin and a corticosteroid, which are both taught by Kishimoto) according to known methods to yield predictable results (suppression of an immune response against the viral vector of Kishimoto) is prima facie obvious. See MPEP 2143, Exemplary Rationale A. Similarly, it is prima facie obvious to combine two compositions (e.g. rapamycin and a corticosteroid”) each of which is taught by the prior art to be useful for the same purpose (suppressing the immune system upon administration of a viral transfer vector), in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from there having been individually taught in the prior art. See MPEP 2144.06(I). Also see paragraph 0081 of Kishimoto.
As to claims 2-3, Kishimoto teaches dexamethasone in paragraph 0121.
As to claims 38-40, Kishimoto teaches rapamycin in paragraph 0236, as well as other rapamycin analogs. Kishimoto clarifies that rapamycin is a mTOR inhibitor in this paragraph.
As to claim 42, the teachings of Kishimoto render obvious the viral transfer vector, immunosuppressant, and corticosteroid that is not coupled to the nanocarrier, as 
As to claim 43, Kishimoto teaches attenuating antibody response, T-cell response, and B-cell response in paragraph 0053. While Kishimoto does not specify IgG or IgM antibodies, the skilled artisan would have understood that B-cells make all types of antibodies, and as such, an attenuated B-cell response would have resulted in both an attenuated IgG and an attenuated IgM response.
As to claim 44, Kishimoto teaches administering repeat doses, as of paragraphs 0006-0007. Also see paragraph 0134 of Kishimoto, which is reproduced below.

[0134] “Repeat dose” or “repeat dosing” or the like means at least one additional dose or dosing that is administered to a subject subsequent to an earlier dose or dosing of the same material. For example, a repeated dose of a viral transfer vector is at least one additional dose of the viral transfer vector after a prior dose of the same material. While the material may be the same, the amount of the material in the repeated dose may be different from the earlier dose. For example, in an embodiment of any one of the methods or compositions provided herein, the amount of the viral transfer vector in the repeated dose may be less than the amount of the viral transfer vector of the earlier dose. Alternatively, in an embodiment of any one of the methods or compositions provided herein, the repeated dose may be in an amount that is at least equal to the amount of the viral transfer vector in the earlier dose. A repeat dose may be administered weeks, months or years after the prior dose. In some embodiments of any one of the methods provided herein, the repeat dose or dosing is administered at least 1 week after the dose or dosing that occurred just prior to the repeat dose or dosing. Repeat dosing is considered to be efficacious if it results in a beneficial effect for the subject. Preferably, efficacious repeat dosing results in a beneficial effect in conjunction with an attenuated anti-viral transfer vector response.

As such, Kishimoto teaches the required dose repetition.
As to claim 45, Kishimoto teaches administering at least one additional dose in the above-reproduced paragraph 0134. As such, the skilled artisan would have been 
As to claim 46, the methods of Kishimoto appear to be useful to maintain gene expression of the delivered gene. See e.g. Kishimoto, paragraphs 0364-0365, reproduced in part below, with specific text underlined by the examiner.

    PNG
    media_image3.png
    388
    464
    media_image3.png
    Greyscale

As to claim 47, this is an independent claim reciting a method of escalating transgene expression by repeatedly, concomitantly, administering a composition. The composition administered is that of instant claim 1, and the teachings of Kishimoto are sufficient to render this composition prima facie obvious for the reasons set forth below. Kishimoto teaches escalating transgene expression in at least paragraphs 0016 and 0053. Kishimoto teaches repeated, concomitant administration in paragraphs 0006-0007.

As to claim 49, Kishimoto appears to have maintained green fluorescent protein exposure for two administrations in paragraph 0364.
As to claim 50, Kishimoto teaches dexamethasone in paragraph 0121.
As to claim 53, Kishimoto teaches concomintant administration that is simultaneous administration, as of Kishimoto, paragraph 0090.
As to claims 56-57, Kishimoto teaches a kit in paragraph 0132. Kishimoto teaches instructions in paragraph 0021, 0106, and 0123. The packaging taught by Kishimoto, paragraph 0123, also reads on the required kit.
Note Regarding Reference Date: The instant application ultimately claims benefit of provisional application 62/853,647, filed on 28 May 2019. Kishimoto was published on 10 March 2016. As such, Kishimoto is prior art under AIA  35 U.S.C. 102(a)(1). The exceptions under AIA  35 U.S.C. 102(b)(1)(A) or 102(b)(1)(B) would not appear to be applicable because Kishimoto was published over a year prior to the earliest effective filing date of the instant application.


Review of Comparative Testing in the Instant Disclosure
In order to achieve compact prosecution, the examiner has reviewed comparative testing presented in the instant disclosure, as well as provided a brief scientific explanation of the instant invention. Briefly, the examiner takes the position that the comparative testing does not appear to be sufficient to overcome the prima 
The instant application is drawn to gene expression using viral vectors. In this type of gene expression, a virus is modified with a transgene that does not normally come from the virus. That modified virus is subsequently introduced to a subject, where the transgene is expressed in the subject.
For the purposes of establishing a clear record and explaining the invention, the examiner notes that the Oxford-AstraZeneca COVID-19 Vaccine, the Johnson and Johnson COVID-19 Vaccine, and the Sputnik V COVID-19 Vaccine all utilize viral vectors. In the case of all of these vaccines, the virus used for the viral vector is an adenovirus, and the transgene is material from the SARS-CoV-2 virus. 
However, the invention of the instant application differs from the COVID-19 vaccines listed above in the following manner. Specifically, in the case of all of the COVID-19 vaccines, a maximal immune response is desirable. In contrast, in the instantly claimed invention, a minimal immune response is desirable. This minimal immune response will be referred to as immune tolerance. Immune response may be measured at least in part by antibodies; as such, a viral vector that can be administered with the smallest antibody response is most desirable in the case of the instant invention.
The examiner reviewed the instant application and notes the following data, as of instant figure 6, reproduced below.

    PNG
    media_image4.png
    476
    626
    media_image4.png
    Greyscale

The examiner clarifies that the y-axis in the above graph measures antibody response, with a higher value representing a higher antibody response. The y-axis refers to IgG antibody response, wherein the term “IgG” refers to immunoglobulin type G, which is a type of antibody.
Prior to explaining the instant data, the examiner notes that the above-reproduced data appears to use the name “ImmTOR.” This appears to be a trade name, as of page 3 line 10 of the instant specification. The examiner may be unable to properly evaluate Figure 6 unless it is clear what is meant by this trade name; see MPEP 608.01(v) and MPEP 2173.05(u). For the purposes of further examination, the examiner will proceed under the assumption that the active agent present in “ImmTOR” is rapamycin and a nanoparticle made of polylactic acid (PLA) and a copolymer of polylactic acid with polyethylene glycol (PLA-PEG); see the instant specification on page 59, bottom paragraph.

Nevertheless, the results presented by applicant do not appear to be commensurate in scope with the claimed invention, as required by MPEP 716.02(d). This is because the results presented by applicant apply only to the nanocarrier comprising an immune suppressant of a PLA/PLA-PEG nanoparticle with rapamycin and dexamethasone as the corticosteroid, and an adeno associated virus as the viral vector. There would have been no expectation that the desirable effect would still have been present had a different corticosteroid replaced dexamethasone, had a different viral vector replaced the adeno associated virus, had a different immunosuppressant replaced rapamycin, and had a different nanocarrier replaced the PLA/PLA-PEG nanocarrier. There would not necessarily have been an expectation that steroids other 


Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612